Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1 and 5-20 are allowed. 
Kamiya et al. (JP 2018007246, hereinafter Kamiya) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Asano fails to teach or suggest “… configured to impart, to the video signal processed by the first processing circuit, at least one of first curve characteristics for output, and generate a first output video signal, wherein the first curve characteristics for output are curve characteristics for optical- electro transfer function (OETF) conversion, and second curve characteristics for output, and generate a second output video signal that is different from the first output video signal, wherein the second curve characteristics for output are curve characteristics for display gamma processing” in combination with all other limitations recited in claim 1.
Independent claims 16 and 17 recite similarly allowed limitations. 
Dependent claims 5-15 and 18-20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamiya is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Kamiya discloses, a video signal processing apparatus, comprising: a first processing circuit section (113 and/or 123) that includes a tone controller that imparts tone curve characteristics for tone adjustment to an input video signal having linear characteristics (pars [0033] and [0036]); and a second processing circuit section (any of 124/125/127) that includes a first curve characteristics imparting section that imparts, to the video signal processed by the first processing circuit section, first curve characteristics for output, and generates a first output video signal (par [0040]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696